Citation Nr: 0605681	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-10 691	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right patellofemoral pain syndrome.

2.  Entitlement to an initial compensable rating for a 
ruptured ligament of the right fifth finger.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1998 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA afforded the veteran an examination in examination in 
January 2005.  The examiner did not review the claims folder 
in his determination.  At her August 2005 hearing, the 
veteran, through her representative, indicated that the 
examination did not adequately consider fatigue, weakness, or 
neurological manifestations.  

A medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2005).  In 
this case, while there are extensive medical treatment notes 
in the claims folder, there is no indication that they were 
reviewed by the VA medical examiner, and the findings of the 
examination report are not consistent with the treatment 
notes of record, with no explanation for the inconsistent 
findings.  A new medical opinion is necessary to determine 
the current status of the veteran's disabilities.



Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a 
comprehensive orthopedic examination to 
determine the nature and severity of 
the veteran's current knee and finger 
disabilities.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

The orthopedist is requested to 
evaluate the severity of the veteran's 
service-connected right knee disability 
and service-connected right fifth 
finger disability.  The examiner is 
requested to address the current status 
of the service-connected disabilities, 
including 1) X-ray studies and 2) range 
of motion studies (with specific 
measurements expressed in degrees).  
Following a review of the veteran's 
medical records and history, the 
examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected disabilities on 
appeal.  The examiner must proffer an 
opinion as to the specific extent and 
severity of the veteran's knee and 
finger disabilities, to include a 
complete and detailed discussion of all 
functional limitations associated with 
these disabilities, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree 
of functional loss of the affected 
parts, if any, due to flare-ups, 
fatigability, incoordination, weakness, 
and pain on movements.  Any 
neurological manifestations should also 
be discussed.  

The examiner should also render an 
opinion as to the effects that the 
service-connected right knee disability 
or the service-connected right fifth 
finger have individually, if any, on 
her earning capacity. The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to her disabilities, and 
as to other alternative types of 
employment recommended for the veteran, 
if any, given these disabilities.  The 
examiner should render an opinion as to 
whether the veteran's service-connected 
disabilities have caused marked 
interference with the veteran's 
employment.  

Then, after ensuring the veteran's file 
is complete, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC) and provided an appropriate 
period of time for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


